ATTACHMENT TO ADVISORY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment after final filed on 21 March 2022 has not been entered.  The proposed amendment to independent claim 1 further limits the claimed invention and requires that the enforcement layer of the second laminate be arranged between the first plastic film of the first laminate and the metal or metallized further plastic film of the second laminate. This limitation was not previously included and as it further limits the claimed invention, additional search and consideration will be necessary.  
The proposed amendments appear to overcome the outstanding claim objections and the outstanding rejections under 35 USC 112(b). The proposed amendments further appear to overcome the outstanding rejections under 35 USC 102 in view of Ng (US PG Pub 2005/0089750).
Applicant should note that the proposed amendment to claim 1 as currently phrased recites two different “metalized further plastic films” – one is in the first laminate and the other is in the second laminate. Dependent claim 10, which depends on claim 1, recites the limitation “the metalized further plastic film”. This would trigger a rejection under 35 USC 112(b) due to ambiguity of the intended referent.
Applicant’s remarks, directed to the newly amended claims, will not be addressed in this communication.
Claims 1-4 and 6-16 remain rejected.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724